Fourth Court of Appeals
                                        San Antonio, Texas
                                              October 10, 2018

                                            No. 04-18-00126-CV

                        IN RE NEWPORT CLASSIC HOMES, L.P. L.L.C.

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting en banc: 2 Sandee Bryan Marion, Chief Justice
                   Karen Angelini, Justice
                   Marialyn Barnard, Justice
                   Rebeca C. Martinez, Justice
                   Irene Rios, Justice

        On March 1, 2018, relator Newport Classic Homes, L.P., L.L.C. filed a petition for writ of
mandamus, and Rafaeal Lagunes, the real party in interest, responded. After reviewing the
petition, response, motion for en banc reconsideration, and response to the motion for en banc
reconsideration, we conclude relator is entitled to the relief requested. Accordingly, the motion
for en banc reconsideration is GRANTED and the petition for writ of mandamus is
CONDITIONALLY GRANTED. See TEX. R. APP. P. 52.8(c).

       The Honorable Rosie Alvarado is ORDERED to vacate the order granting “[Lagunes’s]
Motion to Compel Newport Classic Homes’ Witness Marcus Hiles’s Deposition.” The writ will
issue only if we are notified that Judge Alvarado has not complied with this order.

        It is so ORDERED on October 10, 2018.

                                                                     _____________________________
                                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of October, 2018.

                                                                     _____________________________
                                                                     Keith E. Hottle, Clerk of Court

1
  This proceeding arises out of Cause No. 2014-CI-02113, styled Rafael Lagunes v. Newport Classic Homes, L.P.,
L.L.C., pending in the 57th Judicial District Court, Bexar County, Texas, the Honorable Rosie Alvarado presiding.
2
  Justice Patricia O. Alvarez and Justice Luz Elena D. Chapa are not participating.